                                                          IT IS ORDERED

                                                         Date Entered on Docket: April 15, 2020




                                                          ________________________________
                                                          The Honorable David T. Thuma
                                                          United States Bankruptcy Judge
______________________________________________________________________
                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF NEW MEXICO

  In Re:                                           Case No. 20-10064-t7

  Robert Vergara,                                          Chapter: 7

     Debtor(s)

      DEFAULT ORDER GRANTING MOTION FOR RELIEF FROM STAY AND TO
        ABANDON PROPERTY LOCATED AT 6612 SAINT JOSEPHS AVE. NW,
                       ALBUQUERQUE, NM 87120

           This matter came before the Court on the Motion for Relief from Automatic Stay and to

  Abandon Property filed on March 12, 2020, Docket No. 15 (the "Motion") by Idaho Housing and

  Finance Association, ("Movant"). The Court, having reviewed the record and the Motion, and

  being otherwise sufficiently informed, FINDS:

           1.     On March 12, 2020, Movant served the Motion and a notice of the Motion (the

  "Notice") on the case trustee, Philip J. Montoya ("Trustee"), by use of the Court's case

  management and electronic filing system for the transmission of notices, as authorized by

  Fed.R.Civ.P. 5(b)(3) and NM LBR 9036-1, and on Debtor(s) by United States first class mail, in

  accordance with Bankruptcy Rules 7004 and 9014.


                                                  1
  *4791080454135001*
  Case 20-10064-t7 Doc 17 Filed 04/15/20 Entered 04/15/20 11:20:42 Page 1 of 4
       2.      The Motion relates to the property known as 6612 Saint Josephs Ave. NW,

Albuquerque, NM 87120 (the "Property") with a legal description:




       3.      The Notice specified an objection deadline of 21 days from the date of service of

the Notice, to which 3 days was added under Bankruptcy Rule 9006(f);

       4.      The Notice was sufficient in form and content;

       5.      The objection deadline expired on March 29, 2020;

       6.      As of neither Debtor(s) nor Trustee, nor any other party in interest, filed an

objection to the Motion;

       7.      The Motion is well taken and should be granted as provided herein; and

       8.      By submitting this Order to the Court for entry, the undersigned counsel for

Movant certifies under penalty of perjury that, on April 9, 2020, Jaclyn Templin Legal Assistant

of Weinstein & Riley, P.S. searched the data banks of the Department of Defense Manpower

Data Center ("DMDC") and found that DMDC does not possess any information indicating that

Debtor(s) is/are currently on active military duty of the United States.

       IT IS THEREFORE ORDERED:

       1.      Pursuant to 11 U.S.C. §362(d), Movant and any and all holders of liens against

the Property, of any lien priority, are hereby are granted relief from the automatic stay:

               a.      To enforce their rights in the Property, including foreclosure of liens and a

       foreclosure sale, under the terms of any prepetition notes, mortgages, security agreements

       and/or other agreements to which Debtor(s) is/are a party, to the extent permitted by

       applicable non-bankruptcy law, such as by commencing or proceeding with appropriate
                                                 2
*4791080454135001*
Case 20-10064-t7 Doc 17 Filed 04/15/20 Entered 04/15/20 11:20:42 Page 2 of 4
       action against Debtor(s) or the Property, or both, in any court of competent jurisdiction;

       and

                b.     To exercise any other right or remedy available to them under law or

       equity with respect to the Property.

       2.       Trustee is deemed to have abandoned the Property from the estate pursuant to 11

U.S.C. §554 as of the date of entry of this Order, and the Property therefore no longer is property

of the estate. As a result, Movant need not name Trustee as a defendant in any state court action

it may pursue to foreclose liens against the Property and need not notify Trustee of any sale of

the Property.

       3.       The automatic stay is not modified to permit any act to collect any deficiency or

other obligation as a personal liability of Debtor(s), although Debtor(s) can be named as a

defendant\defendants in litigation to obtain an in rem judgment or to repossess the Property in

accordance with applicable non-bankruptcy law.

       4.       This Order does not waive Movant's claim against the estate for any deficiency

owed by Debtor(s) after any foreclosure sale or other disposition of the Property. Movant may

file an amended proof of claim for this bankruptcy case within 30 days after a foreclosure sale of

the Property should it claim that Debtor(s) owe(s) any amount after the sale of the Property.

       5.       This Order shall continue in full force and effect if this case is dismissed or

converted to a case under another chapter of the Bankruptcy Code.

       6.       This order is effective and enforceable upon entry. The 14-day stay requirement

of Fed.R.Bankr.P. 4001(a)(3) is waived.




                                                  3
*4791080454135001*
Case 20-10064-t7 Doc 17 Filed 04/15/20 Entered 04/15/20 11:20:42 Page 3 of 4
       7.       Movant is further granted relief from the stay to engage in loan modification

discussions or negotiations or other settlement discussions with Debtor(s) and to enter into a loan

modification with Debtor(s).


                                  XXX END OF ORDER XXX


Submitted by:


                                                 /s/ Elizabeth V. Friedenstein
                                                 Elizabeth V. Friedenstein
                                                 Weinstein & Riley, P.S.
                                                 5801 Osuna Road NE, Suite A103
                                                 Albuquerque, NM 87109
                                                  Direct: 505-348-3075
                                                 Fax: 505-214-5116
                                                 Email: ElizabethF@w-legal.com
                                                 Attorney for Movant


Copies to:



Debtor:
Robert Vergara
6612 Saint Josephs Ave. NW
Albuquerque, NM 87120

Junior Lien Holder:
NM Mortgage Finance Authority
PO Bos 768
Albuquerque, NM 87103

Bankruptcy Petition Preparer:
Thomas Benson
1208 San Pedro NE
Albuquerque, NM 87110

Edward Alexander Mazel
Edward Mazel Trustee
PO Box 21151
Albuquerque, NM 87154

                                                 4
*4791080454135001*
Case 20-10064-t7 Doc 17 Filed 04/15/20 Entered 04/15/20 11:20:42 Page 4 of 4
